Case 1:19-cv-03722-DDD-STV Document 15 Filed 04/06/20 USDC Colorado Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

UNITED s
DENVER PS ERICT Cour;
Civil Action No. 1:19-cv-03722-STV APR “6 2009
JEFFR ,
JEHRONE D. FALLS EYP COLWEL,

Plaintiff OER

CITY OF AURORA,

DUSTIN PETERSEN,

ZACHARY PLOCH,

JEREMY MCELROY,

CHRISTOPHER C. ELLIS,

JASON ROSENBLATT,

JONAS A. SPITZER,

UNKNOWN AURORA POLICE OFFICER,

Defendant(s).

 

MOTION FOR CONTINUANCE AND/OR EXTENSION OF TIME

 

COMES NOW, Jehrone D. Falls, Plaintiff pro se, respectfully moves this Court, to issue
its order, extending the due dates for the Consent Form and Proposed Scheduling
Order, and to continue the Scheduling Conference. As grounds, Plaintiff states as

follows:

1. On December 31, 2019, Plaintiff filed his Amended Complaint, in the above captioned

case. See Doc. No. 1.
Case 1:19-cv-03722-DDD-STV Document 15 Filed 04/06/20 USDC Colorado Page 2 of 5

2. On February 10, 2020, the Court issued the following order: MINUTE ORDER by
Magistrate Judge Scott T. Varholak on 02/10/2019. Consent Form due by 4/3/2020.
Proposed Scheduling Order due 4/10/2020. Scheduling Conference set for 4/17/2020
09:30 AM in Courtroom A 402 before Magistrate Judge Scott T. Varholak. See Doc.

No. 8.

3. On February 28, 2020, Plaintiff filed with the Court, his motion for the Court, to issue
it's Order, Granting Service of the complaint and summons, by the United States

Marshal. See Doc. No. 9.

4. On March 04, 2020, the Court DENIED AS MOOT, Plaintiff's Motion for Service of
Complaint and Summons by the United States Marshal Service, stating "the Clerk of
Court has already coordinated service on Defendants by the United States Marshal

Service at the addresses provided by Plaintiff in the Complaint." See Doc. No. 10.

5. Although the Court stated in it's [10] Order, that "the Clerk of Court has already
coordinated service on Defendants by the United States Marshal Service," service of the

summons and complaint, on the Defendants, still hasn't been processed.
Case 1:19-cv-03722-DDD-STV Document 15 Filed 04/06/20 USDC Colorado Page 3of5

WHEREFORE, Plaintiff respectfully requests the Court to extend the due dates for
the Consent Form and Proposed Scheduling Order, and to continue the Scheduling

Conference, until after the Defendants are served in this case.

Dated: April 01, 2020.

— TALK
eZ EZ
J ehrone iat _ 4
9995 E. Ave. #R277

Denver, Co. 80231
Case 1:19-cv-03722-DDD-STV Document15 Filed 04/06/20 USDC Colorado Page 4 of5

CERTIFICATE OF MAILING

I hereby certify that on this ist day of APRIL 2020, A true and correct copy of the
foregoing attached PLAINTIFF'S MOTION FOR CONTINUANCE AND/OR
EXTENSION OF TIME was deposited into the United States Mail, postage prepaid by
First Class postage, addressed to the following:

 

UNITED STATES DISTRICT COURT
901 19th Street
Denver, CO 80294

 

Denver, CO 80231
TJenvone lO. Falls
Q005 E. Harvaid &<-

2Oenver, (OD 8023)

#e2T]

899200403193515

 

FOREVER

 

United Sielés Distinct Court
Ao) jqtn street
(—enver, CO Boz44

Pa tadvereteete atte eb ps ball

Case 1:19-cv-03722-DDD-STV Document 15~Filed 04/06/20 USDC Colorado Page 5
|
i!
|
